Exhibit 10.1

TOWN SPORTS INTERNATIONAL HOLDINGS, INC.

TOWN SPORTS INTERNATIONAL, LLC

FIRST AMENDMENT

TO

CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is dated as of
August 22, 2012 and entered into by and among TOWN SPORTS INTERNATIONAL
HOLDINGS, INC., a Delaware corporation (“Holdings”), TOWN SPORTS INTERNATIONAL,
LLC, a New York limited liability company (the “Borrower”), the Subsidiary
Guarantors listed on the signature pages hereto (each, a “Subsidiary Guarantor”
and, collectively, the “Subsidiary Guarantors”), the financial institutions
listed on the signature pages hereof and executing this First Amendment (the
“Lenders”) and DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) and is made
with reference to that certain Credit Agreement, dated as of May 11, 2011 (the
“Credit Agreement”), by and among Holdings, the Borrower, the Lenders (as
defined in the Credit Agreement) and the Administrative Agent. Capitalized terms
used herein without definition shall have the same meanings herein as set forth
in the Credit Agreement.

RECITALS

WHEREAS, Holdings, the Borrower and each Lender party hereto desire to amend the
Credit Agreement to decrease the interest rate applicable to the Initial Term
Loans and to make certain other changes to the Credit Agreement, in each case,
as provided herein;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. AMENDMENTS TO THE CREDIT AGREEMENT

1.1 Amendments to Section 1: Definitions and Accounting Terms

A. Section 1.01 of the Credit Agreement is hereby amended by adding thereto the
following new definitions, which definitions shall be inserted in proper
alphabetical order:

“Effective Yield” shall mean, as to the Initial Term Loans or any term loans
incurred by the Borrower or any of its Subsidiaries in connection with a
Repricing Event, the effective yield on such Initial Term Loans or such term
loans, as applicable, as reasonably determined by the Administrative Agent in
consultation with the Borrower, taking into account the applicable interest rate
margins, any interest rate floors or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (x) the life of such term loans and (y) the four years following the date of
incurrence thereof) payable generally to lenders making such Initial Term Loans
or term loans, as applicable, but excluding any arrangement, structuring or
other similar fees payable in connection therewith that are not generally shared
with the relevant lenders and, if applicable, customary consent fees for an
amendment paid generally to consenting lenders.



--------------------------------------------------------------------------------

“First Amendment” shall mean the First Amendment to Credit Agreement, dated as
of August 22, 2012, among Holdings, the Borrower, the Subsidiary Guarantors
party thereto, the Lenders party thereto and the Administrative Agent.

“First Amendment Effective Date” shall have the meaning provided in the First
Amendment, which date is August 22, 2012.

“Repricing Event” shall mean (i) any prepayment or repayment of Initial Term
Loans with the proceeds of, or any conversion of Initial Term Loans into, any
new or replacement tranche of term loans incurred by the Borrower or any of its
Subsidiaries and which bear interest with an Effective Yield less than the
Effective Yield applicable to the Initial Term Loans (but excluding any such
term loans incurred in connection with a Change of Control) and (ii) any
amendment or other modification or waiver to this Agreement (other than the
First Amendment) which effectively reduces the Effective Yield applicable to the
Initial Term Loans. Any determination by the Administrative Agent as
contemplated by preceding clauses (i) and (ii) shall be conclusive and binding
on all Lenders holding Initial Term Loans, absent manifest error.

B. Section 1.01 of the Credit Agreement is hereby further amended by deleting
clause (i) of the definition of “Applicable Margin” appearing therein in its
entirety and replacing it with the following text: “(i) in the case of Initial
Term Loans maintained as (x) Base Rate Loans, (A) with respect to any unpaid
interest that has accrued on the Initial Term Loans prior to the First Amendment
Effective Date, 4.50%, and (B) with respect to any interest accruing on the
Initial Term Loans on and after the First Amendment Effective Date, 3.50%, and
(y) Eurodollar Loans, (A) with respect to any unpaid interest that has accrued
on the Initial Term Loans prior to the First Amendment Effective Date, 5.50%,
and (B) with respect to any interest accruing on the Initial Term Loans on and
after the First Amendment Effective Date, 4.50%;”.

C. Section 1.01 of the Credit Agreement is hereby further amended by deleting
clause (iv) of the definition of “Base Rate” appearing therein in its entirety
and replacing it with the following text: “(iv) with respect to Initial Term
Loans, (A) in the case of any unpaid interest that has accrued on the Initial
Term Loans prior to the First Amendment Effective Date, 2.50%, and (B) in the
case of any interest accruing on the Initial Term Loans on and after the First
Amendment Effective Date, 2.25%, and”.

D. Section 1.01 of the Credit Agreement is hereby further amended by deleting
clause (ii) of the definition of “Eurodollar Rate” appearing therein in its
entirety and replacing it with the following text: “(ii) with respect to Initial
Term Loans, (A) in the case of any unpaid interest that has accrued on the
Initial Term Loans prior to the First Amendment Effective Date, 1.50%, and
(B) in the case of any interest accruing on the Initial Term Loans on and after
the First Amendment Effective Date, 1.25%, and”.

 

2



--------------------------------------------------------------------------------

1.2 Amendments to Section 4: Commitment Commission; Fees; Reductions of
Commitment

A. Section 4.01 of the Credit Agreement is hereby amended by deleting clause
(h) thereof in its entirety and replacing it with the following text:

“(h) At the time of the effectiveness of any Repricing Event that is consummated
after August 22, 2012 and prior to August 23, 2013, the Borrower agrees to pay
to the Administrative Agent, for the ratable account of each Lender with Initial
Term Loans that are either repaid, converted or subjected to a pricing reduction
in connection with such Repricing Event (including each Lender that withholds
its consent to such Repricing Event and is replaced as a Replaced Lender under
Section 2.13), a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Event described in clause (i) of the definition thereof, the aggregate
principal amount of all Initial Term Loans prepaid or converted in connection
with such Repricing Event and (y) in the case of a Repricing Event described in
clause (ii) of the definition thereof, the aggregate principal amount of all
Initial Term Loans outstanding on such date that are subject to an effective
pricing reduction pursuant to such Repricing Event. Such fees shall be earned,
due and payable upon the date of the effectiveness of such Repricing Event.”

1.3 Amendments to Section 5: Prepayments; Payments; Taxes

A. Section 5.01(a) of the Credit Agreement is hereby amended by deleting clause
(vi) thereof in its entirety and replacing it with the following text:

“(vi) any prepayment of Initial Term Loans made after August 22, 2012 and prior
to August 23, 2013 in connection with a Repricing Event shall be accompanied by
the payment of the fee described in Section 4.01(h).”

1.4 Amendments to Section 9: Affirmative Covenants

A. Section 9.09 of the Credit Agreement is hereby amended to replace the text
“then outstanding.” appearing therein with the following text: “outstanding from
time to time following the First Amendment Effective Date.”

Section 2. CONDITIONS TO EFFECTIVENESS

Section 1 of this First Amendment shall become effective only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):

A. Amendment. Holdings, the Borrower, the Subsidiary Guarantors, the Required
Lenders and each Lender with outstanding Initial Term Loans (including any
Replacement Lender) shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
(or other electronic) transmission) their signed counterparts to the
Administrative Agent.

B. Amendment Fee. On or prior to the First Amendment Effective Date, the
Borrower shall have paid to the Administrative Agent, for the ratable benefit of
each Lender with outstanding Initial Term Loans (including any Replacement
Lender) that has executed a counterpart to this First Amendment and delivered
the same to the Administrative Agent, an amendment fee equal to 1.00% of the
aggregate principal amount of the outstanding Initial Term Loans held by each
such consenting Lender on the First Amendment Effective Date (such fee, the
“Amendment Fee”). For the avoidance of doubt, the Amendment Fee shall not be
payable unless and until the other conditions set forth in Section 2 have been
met, except for the payment of fees pursuant to this Section 2B.

 

3



--------------------------------------------------------------------------------

C. Other Fees and Expenses. The Borrower shall have paid all other costs, fees,
expenses and other amounts due and payable pursuant to the Credit Documents and
any other fee due and payable to the Administrative Agent or any affiliate
thereof as may have been separately agreed to by the Borrower and the
Administrative Agent or such Affiliate in connection with this First Amendment,
including the reasonable fees and expenses of White & Case LLP.

For the avoidance of doubt, to the extent that the Borrower replaces any
Non-Consenting Term Loan Lender (as defined below) with a Replacement Lender in
accordance with Section 2.13 of the Credit Agreement, such Non-Consenting Term
Loan Lender shall receive from the Borrower, concurrently with such replacement,
the payment of the applicable fee provided for in Section 4.01(h) of the Credit
Agreement as in effect immediately prior to the First Amendment Effective
Date. As used herein, the term “Non-Consenting Term Loan Lender” shall mean each
Lender with outstanding Initial Term Loans that does not provide its consent to
this First Amendment.

Section 3. CREDIT PARTY REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this First Amendment and to amend
the Credit Agreement in the manner provided herein, each Credit Party represents
and warrants to each Lender that the following statements are true and correct:

A. Power and Authority. Each Credit Party has the corporate, partnership or
limited liability company power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of this First Amendment and has
taken all necessary corporate, partnership or limited liability company action,
as the case may be, to authorize the execution, delivery and performance by it
of this First Amendment. Each Credit Party has duly executed and delivered this
First Amendment, and this First Amendment constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

B. Approvals. No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority, or any subdivision thereof, is required to be
obtained or made by, or on behalf of, any Credit Party to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party in
connection with, (i) the execution, delivery and performance of this First
Amendment or (ii) the legality, validity, binding effect or enforceability of
this First Amendment (except for those that have otherwise been obtained or
made).

C. No Violation. Neither the execution, delivery or performance by any Credit
Party of this First Amendment, nor compliance by it with the terms and
provisions hereof, (i) will contravene in any material respect any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or governmental instrumentality, (ii) will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a

 

4



--------------------------------------------------------------------------------

default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of any Credit
Party or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party or any of its Subsidiaries is a party or by which it or any its property
or assets is bound or to which it may be subject, or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement, partnership agreement or by-laws
(or equivalent organizational documents), as applicable, of any Credit Party or
any of its Subsidiaries.

D. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 8 of the Credit Agreement
are and will be true and correct in all material respects on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; provided, that, if a
representation and warranty is qualified as to materiality, with respect to such
representation and warranty the materiality qualifier set forth above shall be
disregarded for purposes of this condition.

E. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this First Amendment
that would constitute a Default or an Event of Default.

Section 4. ACKNOWLEDGMENT AND CONSENT

Each of Holdings, the Borrower and each Subsidiary Guarantor has read this First
Amendment and consents to the terms hereof and hereby acknowledges and agrees
that any Guaranty and any Security Document to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable in accordance with their respective
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and shall not be impaired or limited by the execution or
effectiveness of this First Amendment.

Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this First Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement or any other
Credit Document to consent to the amendments to the Credit Agreement effected
pursuant to this First Amendment and (ii) nothing in the Credit Agreement, this
First Amendment or any other Credit Document shall be deemed to require the
consent of any Subsidiary Guarantor to any future amendments to the Credit
Agreement as amended hereby.

 

5



--------------------------------------------------------------------------------

Section 5. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

(i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby.

(ii) The parties hereto agree that this First Amendment is a Credit Document.

(iii) Except as specifically amended by this First Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.

(iv) The execution, delivery and performance of this First Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Credit Agreement or any of the other Credit Documents.

B. Headings. Section and subsection headings in this First Amendment are
included herein for convenience of reference only and shall not constitute a
part of this First Amendment for any other purpose or be given any substantive
effect.

C. Applicable Law. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

D. Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Any party delivering an executed counterpart of this First
Amendment by telefacsimile or electronic mail also shall deliver an original
executed counterpart of this First Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this First Amendment.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

TOWN SPORTS INTERNATIONAL HOLDINGS, INC. By:   /s/ Daniel Gallagher Name:  
Daniel Gallagher Title:   Chief Financial Officer

 

TOWN SPORTS INTERNATIONAL, LLC By:   /s/ Daniel Gallagher Name:   Daniel
Gallagher Title:   Chief Financial Officer

 

-Signature Page-

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

TSI 217 BROADWAY, LLC TSI ALEXANDRIA, LLC TSI ALEXANDRIA WEST, LLC TSI ALLSTON,
LLC TSI ANDOVER, LLC TSI ARDMORE, LLC TSI ARTHRO-FITNESS SERVICES, LLC TSI
ASTORIA, LLC TSI BATTERY PARK, LLC TSI BAY RIDGE 86TH STREET, LLC TSI BAYONNE,
LLC TSI BAYRIDGE, LLC TSI BENSONHURST, LLC TSI BETHESDA, LLC TSI BOYLSTON, LLC
TSI BROADWAY, LLC TSI BROOKLYN BELT, LLC TSI BRUNSWICK, LLC TSI BULFINCH, LLC
TSI BUTLER, LLC, each as a Subsidiary Guarantor By:   /s/ Daniel Gallagher  
Name: Daniel Gallagher   Title: Chief Financial Officer

 

-Signature Page-

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

TSI CARMEL, LLC

 

TSI CASH MANAGEMENT, LLC

 

TSI CENTRAL SQUARE, LLC

 

TSI CHERRY HILL, LLC

 

TSI CHEVY CHASE, LLC

 

TSI CLARENDON, LLC

 

TSI CLIFTON, LLC

 

TSI COBBLE HILL, LLC

 

TSI COLONIA, LLC

 

TSI COLUMBIA HEIGHTS, LLC

 

TSI COMMACK, LLC

 

TSI CONNECTICUT AVENUE, LLC

 

TSI COURT STREET, LLC

 

TSI CROTON, LLC

 

TSI DANBURY, LLC

 

TSI DAVIS SQUARE, LLC

 

TSI DEDHAM, LLC

 

TSI DEER PARK, LLC,

 

TSI DOBBS FERRY, LLC

 

TSI DOWNTOWN CROSSING, LLC,

 

each as a Subsidiary Guarantor

By:   /s/ Daniel Gallagher   Name: Daniel Gallagher   Title: Chief Financial
Officer

 

-Signature Page-

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

TSI DUPONT CIRCLE, INC.

 

TSI DUPONT II, INC.

 

TSI EAST 23, LLC

 

TSI EAST 31, LLC

 

TSI EAST 34, LLC

 

TSI EAST 36, LLC

 

TSI EAST 41, LLC

 

TSI EAST 48, LLC

 

TSI EAST 51, LLC

 

TSI EAST 59, LLC

 

TSI EAST 76, LLC

 

TSI EAST 86, LLC

 

TSI EAST 91, LLC

 

TSI EAST BRUNSWICK, LLC

 

TSI EAST MEADOW, LLC

 

TSI ENGLEWOOD, LLC

 

TSI F STREET, LLC

 

TSI FAIRFAX, LLC

 

TSI FENWAY, LLC

 

TSI FIRST AVENUE, LLC

 

TSI FOREST HILLS, LLC,

 

each as a Subsidiary Guarantor

By:   /s/ Daniel Gallagher   Name: Daniel Gallagher   Title: Chief Financial
Officer

 

-Signature Page-

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

TSI FORT LEE, LLC

 

TSI FRAMINGHAM, LLC

 

TSI FRANKLIN (MA), LLC

 

TSI FRANKLIN PARK, LLC

 

TSI FREEHOLD, LLC

 

TSI GALLERY PLACE, LLC

 

TSI GARDEN CITY, LLC

 

TSI GARNERVILLE, LLC

 

TSI GEORGETOWN, LLC

 

TSI GERMANTOWN, LLC

 

TSI GLENDALE, LLC

 

TSI GLOVER, LLC

 

TSI GRAND CENTRAL, LLC

 

TSI GREAT NECK, LLC

 

TSI GREENWICH, LLC

 

TSI HARTSDALE, LLC

 

TSI HAWTHORNE, LLC

 

TSI HERALD, LLC

 

TSI HICKSVILLE, LLC

 

TSI HIGHPOINT, LLC,

 

each as a Subsidiary Guarantor

By:   /s/ Daniel Gallagher   Name: Daniel Gallagher   Title: Chief Financial
Officer

 

-Signature Page-

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

TSI HOBOKEN, LLC

 

TSI HOBOKEN NORTH, LLC

 

TSI HOLDINGS (CIP), LLC

 

TSI HOLDINGS (DC), LLC

 

TSI HOLDINGS (IP), LLC

 

TSI HOLDINGS (MA), LLC

 

TSI HOLDINGS (MD), LLC

 

TSI HOLDINGS (NJ), LLC

 

TSI HOLDINGS (PA), LLC

 

TSI HOLDINGS (VA), LLC

 

TSI HUNTINGTON, LLC

 

TSI INTERNATIONAL, INC.

 

TSI IRVING PLACE, LLC

 

TSI JAMAICA ESTATES, LLC

 

TSI JERSEY CITY, LLC

 

TSI K STREET, LLC

 

TSI LARCHMONT, LLC

 

TSI LEXINGTON (MA), LLC

 

TSI LINCOLN, LLC

 

TSI LIVINGSTON, LLC,

 

each as a Subsidiary Guarantor

By:   /s/ Daniel Gallagher   Name: Daniel Gallagher   Title: Chief Financial
Officer

 

-Signature Page-

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

TSI LONG BEACH, LLC

 

TSI LYNNFIELD, LLC

 

TSI M STREET, LLC

 

TSI MAHWAH, LLC

 

TSI MAMARONECK, LLC

 

TSI MARKET STREET, LLC

 

TSI MARLBORO, LLC

 

TSI MATAWAN, LLC

 

TSI MERCER STREET, LLC

 

TSI MIDWOOD, LLC

 

TSI MONTCLAIR, LLC

 

TSI MORRIS PARK, LLC

 

TSI MURRAY HILL, LLC

 

TSI NANUET, LLC

 

TSI NATICK, LLC

 

TSI NEW ROCHELLE, LLC

 

TSI NEWARK, LLC

 

TSI NEWBURY STREET, LLC,

 

TSI NEWTON, LLC

 

TSI NO SWEAT, LLC,

 

each as a Subsidiary Guarantor

By:   /s/ Daniel Gallagher   Name: Daniel Gallagher   Title: Chief Financial
Officer

 

-Signature Page-

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

TSI NORTH BETHESDA, LLC

 

TSI NORWALK, LLC

 

TSI OCEANSIDE, LLC

 

TSI OLD BRIDGE, LLC

 

TSI PARSIPPANY, LLC

 

TSI PLAINSBORO, LLC

 

TSI PORT JEFFERSON, LLC

 

TSI PRINCETON, LLC

 

TSI PRINCETON NORTH, LLC

 

TSI PROVIDENCE DOWNTOWN, LLC

 

TSI PROVIDENCE EASTSIDE, LLC

 

TSI RADNOR, LLC

 

TSI RAMSEY, LLC

 

TSI READE STREET, LLC

 

TSI REGO PARK, LLC

 

TSI RIDGEWOOD, LLC

 

TSI RODIN PLACE, LLC

 

TSI SCARSDALE, LLC

 

TSI SEAPORT, LLC

 

TSI SHERIDAN, LLC

 

TSI SILVER SPRING, LLC,

 

each as a Subsidiary Guarantor

By:   /s/ Daniel Gallagher   Name: Daniel Gallagher   Title: Chief Financial
Officer

 

-Signature Page-

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

TSI SMITHTOWN, LLC

 

TSI SOCIETY HILL, LLC

 

TSI SOHO, LLC

 

TSI SOMERS, LLC

 

TSI SOMERSET, LLC

 

TSI SOUTH BETHESDA, LLC

 

TSI SOUTH END, LLC

 

TSI SOUTH PARK SLOPE, LLC

 

TSI SOUTH STATION, LLC

 

TSI SPRINGFIELD, LLC

 

TSI STAMFORD DOWNTOWN, LLC

 

TSI STAMFORD POST, LLC

 

TSI STAMFORD RINKS, LLC

 

TSI STATEN ISLAND, LLC

 

TSI STERLING, LLC

 

TSI SUNNYSIDE, LLC

 

TSI SYOSSET, LLC

 

TSI UNIVERSITY MANAGEMENT, LLC

 

TSI VARICK STREET, LLC

 

TSI WALL STREET, LLC,

 

each as a Subsidiary Guarantor

By:   /s/ Daniel Gallagher   Name: Daniel Gallagher   Title: Chief Financial
Officer

 

-Signature Page-

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

TSI WALTHAM, LLC

 

TSI WASHINGTON, INC.

 

TSI WATER STREET, LLC

 

TSI WATERTOWN, LLC

 

TSI WELLESLEY, LLC

 

TSI WELLINGTON CIRCLE, LLC

 

TSI WEST 14, LLC

 

TSI WEST 16, LLC

 

TSI WEST 23, LLC

 

TSI WEST 38, LLC

 

TSI WEST 41, LLC

 

TSI WEST 44, LLC

 

TSI WEST 48, LLC

 

TSI WEST 52, LLC

 

TSI WEST 73, LLC

 

TSI WEST 76, LLC

 

TSI WEST 80, LLC

 

TSI WEST 94, LLC

 

TSI WEST 115TH STREET, LLC,

 

each as a Subsidiary Guarantor

By:   /s/ Daniel Gallagher   Name: Daniel Gallagher   Title: Chief Financial
Officer

 

-Signature Page-

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

TSI WEST 125, LLC

 

TSI WEST 145TH STREET, LLC

 

TSI WEST CALDWELL, LLC

 

TSI WEST HARTFORD, LLC

 

TSI WEST NEWTON, LLC

 

TSI WEST NYACK, LLC

 

TSI WEST SPRINGFIELD, LLC

 

TSI WESTBOROUGH, LLC

 

TSI WESTPORT, LLC

 

TSI WESTWOOD, LLC

 

TSI WEYMOUTH, LLC

 

TSI WHITE PLAINS, LLC

 

TSI WHITE PLAINS CITY CENTER, LLC

 

TSI WHITESTONE, LLC

 

TSI WILLIAMSBURG, LLC

 

TSI WOBURN, LLC

 

TSI WOODMERE, LLC,

 

each as a Subsidiary Guarantor

By:   /s/ Daniel Gallagher   Name: Daniel Gallagher   Title: Chief Financial
Officer

 

-Signature Page-

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Administrative Agent

By:   /s/ Erin Morrissey Name:   Erin Morrissey Title:   Director By:   /s/
Carin Keegan Name:   Carin Keegan Title:   Director

 

-Signature Page-

First Amendment to Credit Agreement